COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      6130 Al Development Group, LLC, Carlos Moreno, Luis Quiros and
                          Gabor Marquez-Steffani v. Enol Associates, LLC

Appellate case number:    01-19-00546-CV

Trial court case number: 2018-14099

Trial court:              127th District Court of Harris County

        Rule 43.2 sets out the types of judgment the courts of appeals may issue. See TEX. R. APP.
P. 43.2. Appellants and appellee have filed an agreed motion pursuant to a settlement agreement
asking this Court to set aside the final summary judgment and dismiss the appeal. The Court is
unsure how to proceed in ruling on this agreed motion as the disposition the parties request is not
one of the judgments permitted by Rule 43.2.
        The disposition under subsection (d) permits this Court to reverse the final summary
judgment and remand to the trial court for further proceedings. See TEX. R. APP. P. 43.2(d).
Subsection (e) permits this Court to vacate the trial court’s final judgment and dismiss the case,
which would dismiss not just the appeal but the entire case in the trial court. See TEX. R. APP. P.
43.2(e). Finally, subsection (f) permits this Court to simply dismiss the appeal. See TEX. R. APP.
P. 43.2(f). None of these dispositions permits the Court to vacate the trial court’s judgment and
dismiss the appeal.
        Accordingly, the Court directs the parties to file a response clarifying which disposition
the parties are seeking that is also permitted under Rule 43.2. The parties shall respond within ten
days of the date of this order.
       It is so ORDERED.

Judge’s signature: __Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: ____April 21, 2020____